Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                             Page 1 of 65



Equity Analysis Worksheet
Debtors:            Jason T Petersik; Shree R Rajadurai;
Case Number:        19-02867
Trustee:            Karen R. Goodman, Esq

Fair Market Value of Home:                                                  $200,000.00
                       Deductions from Proceeds
                       Broker’s Commission (6%)              $12,000.00

                       Cost of Sale (3%)                     $6,000.00

                       Mortgages                          $186,701.69
                      Total Deductions from Sale Proceeds $204,701.69


Net Proceeds from Sale of Home after Deductions                    $-4,701.69

Debtors' Interest                                                  $-4,701.69

Debtors' Percent Interest                                          100%

Debtors' Exemptions                                        $0.00
($15,000 per individual on title and in residence,
maximum of $30,000)
Net Proceeds Available to Estate                                   $-4,701.69

Trustee Compensation
25% of first $5,000                        $0.00           $0.00
10% of next $45,000                        $0.00           $0.00
5% of next $950,000                        $0.00           $0.00
3% of Balance                              $0.00           $0.00
Total Trustee Compensation                 $0.00

Estimated Administrative Costs                                     $18,000.00
Net Proceeds After Trustee Compensation                            $-4,701.69
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 2 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 3 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 4 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 5 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 6 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 7 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 8 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                     Page 9 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 10 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 11 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 12 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 13 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 14 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 15 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 16 of 65
Case 19-02867   Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12   Desc Exhibit
                                    Page 17 of 65
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12             Desc Exhibit
                                           Page 18 of 65


Updated as of 7/21/16

Entity Succession Chart

Enclosed is an updated version of PNC Mortgage’s Entity Succession Chart which is effective as
of the date of this correspondence.

We thank you for your co-operation and, as always, if you become aware of additional predecessor
entities, please contact us so that we may provide the appropriate succession language.

If you have additional questions regarding this chart, please feel free to contact us at
pncmortgagedocumentattestation@pncmortgage.com.

                           ENTITY SUCCESSION INSTRUCTIONS

These instructions are designed to address processing documents for signature where the document
contains a description of the history of the PNC Bank, National Association entities (or their
predecessors) involved with the loan that is the subject of or referenced within the document.

   Please adhere to the following key concepts:

      These instructions are NOT designed to either direct you with respect to (i) the
       beneficial owner of any individual loan, or (ii) the proper entity in which the
       foreclosure should be conducted. Instead, these instructions are designed to direct
       you ONLY with respect to confirming proper entity succession should such succession
       be relevant for a document requiring a signature.

      These instructions do NOT apply to sworn statements (such as affidavits,
       certifications, declarations, etc.) where the signer is required to sign with personal
       knowledge. Instead, these instructions are for use with instruments (such as
       assignments, grant deeds, substitutions of trustee).

      It is anticipated that outside foreclosure counsel will no longer be including entity
       chains within sworn statements unless absolutely necessary. In cases where the entity
       chain information must be in a sworn statement counsel should raise an appropriate
       issue or otherwise escalate the matter so that a proper sworn statement can be
       obtained from the corporate secretary’s office.




      Further, outside foreclosure counsel will be directed to remove the entity chain at or
       near the signature line and will be asked instead to refer to either PNC Bank, National
       Association or PNC Mortgage, a division of PNC Bank, National Association.



               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12       Desc Exhibit
                                            Page 19 of 65


        This list does not include all entities that you may encounter. For entities not listed
         here, please contact legal for further details.


Steps:

   1. Check mortgagee of record (by reviewing the recorded mortgage and all recorded
      assignments)
   2. Check date of the recorded mortgage and all recorded assignments
   3. Review document you are being asked to sign and entity chain listed on the document
   4. Use chain as listed




                A Division of PNC Bank, National Association
                 2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                           Page 20 of 65




Special Instructions Regarding National City Real Estate Services, LLC:


Please note that PNC Bank is described as the “successor in interest” to National City Real Estate
Services, LLC (“NCRES”) and its related predecessors. This language is used to denote the
transfer, as part of the wind up of the now-dissolved NCRES, of all assets of NCRES to its sole
member, PNC Bank. This transfer is not part of the public record; unlike a merger, it is not shown
by, or verifiable through, the filed public entity records of NCRES. If local counsel concludes that
all steps in the entity succession chain must be shown in public records, NCRES, by its sole
member PNC Bank, can execute assignments in recordable form to PNC Bank, or other
documents, necessary to provide a public record of the transfer of any individual loan or asset. For
example, with respect to a mortgage granted to National City Mortgage Co. in 2004 (see entity 7
in the entity succession instructions), National City Real Estate Services, LLC, successor by
merger to National City Mortgage, Inc., formerly known as National City Mortgage Co., can
execute a recordable assignment to PNC Bank, National Association, or a release of the mortgage.
The signature block for execution of such an assignment would read:

National City Real Estate Services, LLC,
an Ohio limited liability company

By:    PNC Bank, National Association
Its:   Sole Member

       By:_______________
       Its:_______________


Please note that, consistent with the general instructions on page 1 above, the entity succession
chain for NCRES does not address beneficial ownership of any loan originated by any predecessor
of NCRES, including loans originated by National City Mortgage Co. prior to January 1, 2005.




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                           Page 21 of 65



Special Instructions Regarding National City Mortgage Services Co.:

National City Mortgage Services Co., a Michigan corporation, was merged into National City
DND, Inc., a Delaware corporation, in December, 2006. All assets of National City DND, Inc.
were assigned to its sole stockholder, PNC Holding, LLC, a Delaware limited liability company,
effective April 13, 2012. All interest in all mortgage loans included in the assignment by National
City DND to PNC Holding have been assigned by PNC Holding to PNC Bank effective April 4,
2013. To provide a public record of the assignment of any mortgage in the name of National City
Mortgage Services Co. to PNC Holding, and the subsequent assignment of any such mortgage by
PNC Holding to PNC Bank, back-to-back assignments of any such mortgage are to be prepared
and recorded prior to the institution of any foreclosure proceedings.

Similar assignments will also be required for First of America Mortgage Company (post 7/1/05)
(number 24 on the chart), First of America Origination Company (number 25 on the chart) and
American Source Mortgage (number 174 on the chart).

The signature block for the assignment to transfer record interest in any such mortgage from
National City Mortgage Services Co. to PNC Holding, LLC should read as follows:

National City DND, Inc., a Delaware
corporation, successor by merger to
National City Mortgage Services Co., a
Michigan corporation

By:_______________
Its: Assistant Secretary


The signature block for any assignment of any such mortgage from PNC Holding, LLC to PNC
Bank, National Association should read as follows:

PNC Holding, LLC, a Delaware
limited liability company

By: _______________
Its: Assistant Secretary




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                           Page 22 of 65




Special Instructions Regarding “DBA,” “Subsidiary of” or “Division of” Language:


Language such as “dba,” "subsidiary of," or “division of” in an entity succession chain is not
necessary to be included in the chain, but in some jurisdictions is required by local law or
practice. Even though it may not appear on the entity chart, it is acceptable for the chains to
include this language.

       Example:
       If the assignee is National City Mortgage Co, a subsidiary of National City Bank of
       Indiana, (post 1/5/2005 – see block #9)

       It is acceptable for the signature block to read either:
     1) PNC Bank, National Association, successor by merger to National City Bank,
          successor by merger to National City Mortgage Co., a subsidiary of National City Bank
          of Indiana, OR
     2) PNC Bank, National Association, successor by merger to National City Bank,
          successor by merger to National City Mortgage Co.




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                             Page 23 of 65




   IF – Original            AND –                 THEN – Use this chain of entities for all
  Mortgagee or           Origination or        documents other than PNC Sworn Statements
    most recent           Assignment
    Assignee of          Documents are
 record is (Check            dated
     recorded
 mortgage and any
     recorded
   assignments)

 Accubanc         Document Date              PNC Bank, National Association, successor in
 Mortgage (also   prior to 1/1/2005          interest to National City Real Estate Services,
 applies for                                 LLC, successor by merger to National City
 “National City                              Mortgage, Inc., formerly known as National
 Mortgage Co.                                City Mortgage Co., doing business as Accubanc
 d/b/a Accubanc”)                            Mortgage

                                             (See note in introduction concerning transfer
                                             from National City Real Estate Services, LLC
                                             to PNC Bank)
 Accubanc               Dba used             PNC Bank, National Association, successor by
 Mortgage, a            between 3/1/00       merger to National City Bank, successor by
 division of            and 3/24/05          merger to Accubanc Mortgage, a division of
 National City                               National City Bank of Indiana
 Bank of Indiana
 Admiralty Bank                              PNC Bank, National Association, successor by
                                             merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, successor by merger to
                                             Admiralty Bank
 Alabama                                     PNC Bank, National Association, successor by
 Exchange Bank                               merger to RBC Bank (USA), successor by
                                             merger to Alabama Exchange Bank
 Allegiant Bank                              PNC Bank, National Association, successor by
                                             merger to National City Bank, successor by
                                             merger to National City Bank of the Midwest,
                                             successor by merger to Allegiant Bank
 American                                    PNC Bank, National Association, successor by
 Fidelity Bank                               merger to National City Bank, successor by
 and Trust                                   merger to National City Bank of Kentucky
 Company                                     formerly known as National City Bank,
                                             Kentucky, successor by merger to American
                                             Fidelity Bank and Trust Company



                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 24 of 65


 American                                 PNC Bank, National Association, assignee of
 Mortgage Source                          PNC Holding, LLC, assignee of National City
                                          DND, Inc., successor by merger to American
                                          Mortgage Source

                                          (See note in introduction regarding National
                                          City Mortgage Services Co. replacing
                                          American Mortgage Source in lieu of
                                          NCMSC)
 American                                 PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First American
                                          Federal Savings Bank, formerly known as First
                                          American Savings Bank FSB, formerly known
                                          as First American Federal Savings and Loan
                                          Association, successor by merger to American
                                          Savings and Loan Association
 Atlantic Savings                         PNC Bank, National Association, successor by
 and Loan                                 merger to RBC Bank (USA), formerly known as
 Association                              RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Peoples Bank and
                                          Trust Company, successor by merger to Atlantic
                                          Savings and Loan Association
 Baltimore Trust                          PNC Bank, National Association, successor by
 Company                                  merger to Mercantile Peninsula Bank, formerly
                                          known as Baltimore Trust Company
 BancOhio                                 PNC Bank, National Association, successor by
 National Bank                            merger to National City Bank, successor by
                                          merger to National City Bank of Columbus,
                                          formerly known as National City Bank,
                                          Columbus, formerly known as BancOhio
                                          National Bank
 Bank of                                  PNC Bank, National Association, successor by
 Byromville                               merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Flag Bank, formerly known as Citizens Bank,
                                          successor by merger to State Bank and Trust
                                          Company, successor by merger to Bank of
                                          Byromville
 Bank of Colerain                         PNC Bank, National Association, successor by
                                          merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to The Planters
                                          National Bank and Trust Company, successor
                                          by merger to Bank of Colerain
              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                             Page 25 of 65


 Bank of                                     PNC Bank, National Association, successor by
 Dadeville                                   merger to RBC Bank (USA), successor by
                                             merger to First American Bank, successor by
                                             merger to Bank of Dadeville
 Bank of                                     PNC Bank, National Association, successor by
 Delaware                                    merger to PNC Bank, Delaware, formerly
                                             known as Bank of Delaware
 Bank of Edenton                             PNC Bank, National Association, successor by
                                             merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Peoples Bank and
                                             Trust Company, successor by merger to Bank of
                                             Edenton
 Bank of Enfield                             PNC Bank, National Association, successor by
                                             merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Peoples Bank and
                                             Trust Company, successor by merger to Bank of
                                             Enfield
 Bank of Hanover                             PNC Bank, National Association, successor by
                                             merger to BLC Bank National Association,
                                             successor by merger to Bank of Hanover and
                                             Trust Company, formerly known as Bank of
                                             Hanover
 Bank of Hanover                             PNC Bank, National Association, successor by
 and Trust                                   merger to BLC Bank National Association,
 Company                                     successor by merger to Bank of Hanover and
                                             Trust Company
 Bank of                                     PNC Bank, National Association, successor by
 Harrellsville                               merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Peoples Bank and
                                             Trust Company, successor by merger to Bank of
                                             Harrellsville
 Bank of                                     PNC Bank, National Association, successor by
 Lancaster                                   merger to BLC Bank National Association,
 County, National                            formerly known as Bank of Lancaster County,
 Association                                 National Association

 Bank of                                     PNC Bank, National Association, successor by
 Mecklenburg                                 merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Bank of
                                             Mecklenburg



                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                             Page 26 of 65


 Bank of Milan                               PNC Bank, National Association, successor by
                                             merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, successor by merger to
                                             Flag Bank, formerly known as Citizens Bank,
                                             successor by merger to Bank of Milan
 Bank of                                     PNC Bank, National Association, successor by
 Northampton                                 merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Peoples Bank and
                                             Trust Company, successor by merger to Bank of
                                             Northampton
 Bank of Pilot                               PNC Bank, National Association, successor by
 Mountain                                    merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to The Planters
                                             National Bank and Trust Company, successor
                                             by merger to Bank of Pilot Mountain
 Bank of                                     PNC Bank, National Association, successor by
 Pinehurst                                   merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, successor by merger to
                                             Flag Bank, formerly known as Citizens Bank,
                                             successor by merger to State Bank and Trust
                                             Company, successor by merger to Bank of
                                             Pinehurst
 Bank of Rich                                PNC Bank, National Association, successor by
 Square                                      merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to The Planters
                                             National Bank and Trust Company, successor
                                             by merger to Bank of Rich Square
 Bank of the                                 PNC Bank, National Association, successor by
 Southeast                                   merger to RBC Bank (USA), successor by
                                             merger to First American Bank, successor by
                                             merger to National Bank of Commerce of
                                             Birmingham, formerly known as Metrobank,
                                             National Association, formerly known as
                                             Metrobank, successor by merger to Bank of the
                                             Southeast
 Bay First Bank,                             PNC Bank, National Association, successor by
 National                                    merger to BLC Bank National Association,
 Association                                 successor by merger to Bay First Bank, National
                                             Association




                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                         Page 27 of 65


 Bay Net A                               PNC Bank, National Association, successor by
 Community                               merger to BLC Bank, National Association,
 Bank                                    successor by merger to Bay First Bank, National
                                         Association, formerly known as First National
                                         Bank of North East, successor by merger to Bay
                                         Net A Community Bank
 BLC Bank                                PNC Bank, National Association, successor by
 National                                merger to BLC Bank National Association
 Association
 Bloomington                             PNC Bank, National Association, successor by
 Federal Savings                         merger to National City Bank, successor by
 and Loan                                merger to National City Bank of the Midwest,
 Association                             formerly known as National City Bank of
                                         Michigan/Illinois, successor by merger to First
                                         of America Bank-Illinois, National Association,
                                         successor by merger to First of America Bank-
                                         Champion, National Association, successor by
                                         merger to Champion Federal Savings and Loan
                                         Association, formerly know as Bloomington
                                         Federal Savings and Loan Association
 Brandywine                              PNC Bank, National Association, successor by
 Savings & Loan                          merger to Provident National Bank, successor
 Association                             by merger to Brandywine Savings Bank, PASA,
                                         formerly known as Brandywine Savings & Loan
                                         Association
 Brentwood                               PNC Bank, National Association, successor by
 Savings                                 merger to PNC Bank, Ohio, successor by
 Association                             merger to Brentwood Savings Association
 Brevard Federal                         PNC Bank, National Association, successor by
 Savings and                             merger to RBC Bank (USA), formerly known as
 Loan Association                        RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to Brevard Federal
                                         Savings and Loan Association
 Buckeye Federal                         PNC Bank, National Association, successor by
 Savings and                             merger to National City Bank, successor by
 Loan Association                        merger to National City Bank of Columbus,
                                         formerly known as National City Bank,
                                         Columbus, formerly known as BancOhio
                                         National Bank, successor by merger to Buckeye
                                         National Bank, formerly known as Buckeye
                                         Federal Savings and Loan Association
 Byars and                               PNC Bank, National Association, successor by
 Company, Inc.                           merger to RBC Bank (USA), successor by
                                         merger to First American Bank, successor by
                                         merger to Byars and Company, Inc.


             A Division of PNC Bank, National Association
              2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                            Page 28 of 65


 Camp Hill Bank                             PNC Bank, National Association, successor by
                                            merger to RBC Bank (USA), successor by
                                            merger to First American Bank, successor by
                                            merger to Bank of Dadeville, successor by
                                            merger to Camp Hill Bank
 Candor Savings                             PNC Bank, National Association, successor by
 and Loan                                   merger to RBC Bank (USA), formerly known as
 Association                                RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to First Southern
                                            Savings Bank, Inc., SSB, formerly known as
                                            First Southern Savings Bank, SSB, formerly
                                            known as First Southern Savings Bank,
                                            formerly known as First Southern Savings and
                                            Loan Association, successor by merger to
                                            Candor Savings and Loan Association
 Canton Savings                             PNC Bank, National Association, successor by
 Bank, SSB                                  merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Canton Savings
                                            Bank, SSB
 Centennial                                 PNC Bank, National Association, successor by
 Savings and                                merger to National City Bank, successor by
 Loan Company                               merger to The Provident Bank, successor by
                                            merger to Centennial Bank, formerly known as
                                            Centennial Savings Bank, formerly known as
                                            Centennial Savings Bank, FSB, formerly known
                                            as The Centennial Savings and Loan Company
 Centura Bank                               PNC Bank, National Association, successor by
                                            merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, formerly known as Centura
                                            Bank
 CFC Interim,                               PNC Bank, National Association, successor by
 Inc.                                       merger to RBC Bank (USA), successor by
                                            merger to Georgia State Bank, formerly known
                                            as Community Bank & Trust Company,
                                            successor by merger to CFC Interim, Inc.
 Champion                                   PNC Bank, National Association, successor by
 Federal Savings                            merger to National City Bank, successor by
 and Loan                                   merger to National City Bank of the Midwest,
 Association                                formerly known as National City Bank of
                                            Michigan/Illinois, successor by merger to First
                                            of America Bank-Illinois, National Association,
                                            successor by merger to First of America Bank-
                                            Champion, National Association, successor by
                                            merger to Champion Federal Savings and Loan
                                            Association
                A Division of PNC Bank, National Association
                 2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 29 of 65


 Chattahoochee                            PNC Bank, National Association, successor by
 National Bank                            merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Flag Bank, successor by merger to First Capital
                                          Bank, successor by merger to Chattahoochee
                                          National Bank
 Chesterfield                             PNC Bank, National Association, successor by
 Federal Savings                          merger to National City Bank, successor by
 and Loan                                 merger to Mid America Bank, FSB, successor
 Association of                           by merger to Chesterfield Federal Savings and
 Chicago                                  Loan Association of Chicago
 Citizens Bank of                         PNC Bank, National Association, successor by
 Talladega                                merger to RBC Bank (USA), successor by
                                          merger to First American Bank, successor by
                                          merger to First Citizens Bank, formerly known
                                          as First Citizens Bank, National Association,
                                          successor by merger to Citizens Bank of
                                          Talladega
 Citizens Federal                         PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
 (Rutherfordton,                          Bank, successor by merger to Citizens Federal
 N.C.; RSSD ID:                           Savings and Loan Association
 988779)
 Citizens Federal                         PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
 (Carthage,                               Bank, successor by merger to First American
 N.C.; RSSD ID:                           Federal Savings Bank, formerly known as First
 697576)                                  American Savings Bank FSB, formerly known
                                          as First American Federal Savings and Loan
                                          Association, successor by merger to Citizens
                                          Federal Savings and Loan Association
 Citizens Fidelity                        PNC Bank, National Association, successor by
 Bank and Trust                           merger to PNC Bank, Kentucky, Inc., formerly
 Co.                                      known as Citizens Fidelity Bank and Trust Co.
 Citizens Fidelity                        PNC Bank, NA, successor by merger to PNC
 Bank and Trust                           Bank,
 Company                                  Indiana, Inc., formerly known as Citizens
 Indiana                                  Fidelity Bank and Trust Company Indiana
 Clayton National                         PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Tucker Federal Bank, successor by merger to
                                          Southern Crescent Bank, successor by merger to
                                          Clayton National Bank
              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 30 of 65


 Cleveland                                PNC Bank, National Association, successor by
 Federal Bank, A                          merger to RBC Bank (USA), formerly known as
 Savings Bank                             RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Cleveland Federal
                                          Bank, A Savings Bank
 Columbus                                 PNC Bank, National Association, successor by
 National Bank                            merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          successor by merger to Columbus National
                                          Bank
 Commercial and                           PNC Bank, National Association, successor by
 Industrial Bank                          merger to RBC Bank (USA), formerly known as
 of Henderson                             RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Peoples Bank and
                                          Trust Company, successor by merger to
                                          Commercial and Industrial Bank of Henderson
 Commonwealth         Document Date       PNC Bank, National Association, successor in
 Mid-Atlantic         from 7/23/01 to     interest to National City Real Estate Services,
 Mortgage             12/31/04            LLC, successor by merger to National City
                                          Mortgage, Inc., formerly known as National
                                          City Mortgage Co., doing business as
                                          Commonwealth Mid-Atlantic Mortgage

                                        (See note in introduction concerning transfer
                                        from National City Real Estate Services, LLC
                                        to PNC Bank)
 Commonwealth         Document Date PNC Bank, National Association, successor in
 United Mortgage      prior to 1/1/2005 interest to National City Real Estate Services,
 Company                                LLC, successor by merger to National City
                                        Mortgage, Inc., formerly known as National
 (also applies for                      City Mortgage Co. doing business as
 “National City                         Commonwealth United Mortgage Company
 Mortgage Co
 d/b/a
 Commonwealth                             (See note in introduction concerning transfer
 United Mortgage                          from National City Real Estate Services, LLC
 Company”)                                to PNC Bank)

 Commonwealth                             PNC Bank, National Association, successor by
 United                                   merger to National City Bank, successor by
 Mortgage, a                              merger to Commonwealth United Mortgage, a
 division of                              division of National City Bank of Indiana
 National City
 Bank of Indiana


              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                         Page 31 of 65


 Commonwealth                            PNC Bank, National Association, successor by
 United Mortgage                         merger to National City Bank, successor by
 Company, a                              merger to Commonwealth United Mortgage
 division of                             Company, a division of National City Bank of
 National City                           Indiana
 Bank of Indiana
 Community                               PNC Bank, National Association, successor by
 Bank of Naples,                         merger to RBC Bank (USA), successor by
 National                                merger to Community Bank of Naples, National
 Association                             Association

 Community                               PNC Bank, National Association, successor by
 Bank of Northern                        merger to Mercantile-Safe Deposit and Trust
 Virginia                                Company, successor by merger to Community
                                         Bank of Northern Virginia
 Community                               PNC Bank, National Association, successor by
 Federal Savings                         merger to RBC Bank (USA), formerly known as
 and Loan                                RBC Centura Bank, formerly known as Centura
 Association                             Bank, successor by merger to First Southern
                                         Savings Bank, Inc., SSB, formerly known as
                                         First Southern Savings Bank, SSB, formerly
                                         known as First Southern Savings Bank,
                                         formerly known as First Southern Savings and
                                         Loan Association, successor by merger to
                                         Community Federal Savings and Loan
                                         Association
 Constellation                           PNC Bank, National Association, successor by
 Mortgage, LLC                           merger to National City Bank, successor by
                                         merger to National City Mortgage, Inc., a
                                         wholly owned subsidiary National City Bank of
                                         Indiana, managing member of Constellation
                                         Mortgage, LLC
 Continental Bank                        PNC Bank, National Association, successor by
                                         merger to Midlantic Bank, National
                                         Association, successor by merger to Continental
                                         Bank
 Coquina Bank                            PNC Bank, National Association, successor by
                                         merger to RBC Bank (USA), successor by
                                         merger to Cypress Coquina Bank, successor by
                                         merger to Coquina Bank
 County Bank and                         PNC Bank, National Association, successor by
 Trust Company                           merger to RBC Bank (USA), formerly known as
                                         RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to Peoples Bank and
                                         Trust Company, successor by merger to County
                                         Bank and Trust Company
             A Division of PNC Bank, National Association
              2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 32 of 65


 Cypress Coquina                    PNC Bank, National Association, successor by
 Bank                               merger to RBC Bank (USA), successor by
                                    merger to Cypress Coquina Bank
 East Federal                       PNC Bank, National Association, successor by
 Savings and                        merger to RBC Bank (USA), formerly known as
 Loan Association                   RBC Centura Bank, formerly known as Centura
 of Kinston                         Bank, successor by merger to First American
                                    Federal Savings Bank, formerly known as First
                                    American Savings Bank FSB, formerly known
                                    as First American Federal Savings and Loan
                                    Association, successor by merger to East
                                    Federal Savings and Loan Association of
                                    Kinston
 Eastern          Document Date PNC Bank, National Association, successor in
 Mortgage         prior to 1/1/2005 interest to National City Real Estate Services,
 Services                           LLC, successor by merger to National City
                                    Mortgage, Inc., formerly known as National
                                    City Mortgage Co., doing business as Eastern
                                    Mortgage Services

                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services, LLC
                                          to PNC Bank)
 EFS Bank                                 PNC Bank, National Association, successor by
                                          merger to National City Bank, successor by
                                          merger to Mid America Bank, FSB, successor
                                          by merger to EFS Bank
 Elgin Financial                          PNC Bank, National Association, successor by
 Savings Bank                             merger to National City Bank, successor by
                                          merger to Mid America Bank, FSB, successor
                                          by merger to EFS Bank, formerly known as
                                          Elgin Financial Savings Bank
 Empire Banking                           PNC Bank, National Association, successor by
 Corporation                              merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Flag Bank, formerly known as Citizens Bank,
                                          successor by merger to Empire Banking
                                          Corporation
 Endeavor Capital                         PNC Bank, NA, successor by merger to
 Mortgage, LP                             National City Bank, NA, successor by merger to
                                          Endeavor Capital Mortgage, LP, a subsidiary of
                                          National City Mortgage, Inc., a subsidiary of
                                          National City Bank of Indiana




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                           Page 33 of 65


 Enterprise Bank,                          PNC Bank, National Association, successor by
 National                                  merger to RBC Bank (USA), formerly known as
 Association                               RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank,
                                           formerly known as Triangle East Bank,
                                           formerly known as The Triangle Bank and Trust
                                           Company, successor by merger to Enterprise
                                           Bank, National Association
 Equality                                  PNC Bank, National Association, successor by
 Mortgage                                  merger to National City Bank, successor by
 Corporation                               merger to National City Bank of the Midwest,
                                           successor by merger to Allegiant Bank,
                                           successor by merger to Equality Mortgage
                                           Corporation, a subsidiary of Equality Savings
                                           Bank
 Equality Savings                          PNC Bank, National Association, successor by
 and Loan                                  merger to National City Bank, successor by
 Association                               merger to National City Bank of the Midwest,
                                           successor by merger to Allegiant Bank,
                                           successor by merger to Equality Savings Bank,
                                           formerly known as Equality Savings and Loan
                                           Association, F.A., formerly known as Equality
                                           Savings and Loan Association
 Equibank                                  PNC Bank, National Association, successor by
                                           merger to National City Bank, successor by
                                           merger to National City Bank of Pennsylvania
                                           (formerly known as Integra Bank and Integra
                                           Bank/Pittsburgh), successor by merger to
                                           Equibank
 Farmers &                                 PNC Bank, National Association, successor by
 Mechanics Bank                            merger to Farmers & Mechanics Bank
 Farmers and                               PNC Bank, National Association, successor by
 Merchants Bank                            merger to Mercantile Peninsula Bank, successor
 – Eastern Shore                           by merger to Farmers and Merchants Bank –
                                           Eastern Shore
 Farmers National                          PNC Bank, National Association, successor by
 Bank                                      merger to RBC Bank (USA), successor by
                                           merger to First American Bank, successor by
                                           merger to Farmers National Bank
 Fidelity Federal                          PNC Bank, National Association, successor by
 Bank & Trust                              merger to National City Bank, successor by
 Company                                   merger to Fidelity Federal Bank & Trust




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 34 of 65


 Fidelity Federal                         PNC Bank, National Association, successor by
 Savings and                              merger to National City Bank, successor by
 Loan Association                         merger to The Provident Bank, successor by
                                          merger to Centennial Bank, successor by merger
                                          to Fidelity Federal Savings Bank, formerly
                                          known as Fidelity Federal Savings and Loan
                                          Association
 Fidelity Federal                         PNC Bank, National Association, successor by
 Savings Bank                             merger to National City Bank, successor by
                                          merger to The Provident Bank, successor by
                                          merger to Centennial Bank, successor by merger
                                          to Fidelity Federal Savings Bank
 Fidelity Federal    Document Date        PNC Bank, National Association, successor by
 Savings Bank of     Prior to 3/1/00      merger to National City Bank, successor by
 Florida                                  merger to Fidelity Federal Bank & Trust,
                                          formerly known as Fidelity Federal Savings
                                          Bank of Florida
 First American                           PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), successor by
                                          merger to First American Bank
 First American                           PNC Bank, National Association, successor by
 Bank of Pelham                           merger to RBC Bank (USA), successor by
                                          merger to First American Bank, successor by
                                          merger to National Bank of Commerce of
                                          Birmingham, successor by merger to First
                                          American Bank of Pelham
 First American                           PNC Bank, National Association, successor by
 Federal Savings                          merger to RBC Bank (USA), formerly known as
 and Loan                                 RBC Centura Bank, formerly known as Centura
 Association                              Bank, successor by merger to First American
                                          Federal Savings Bank, formerly known as First
                                          American Savings Bank FSB, formerly known
                                          as First American Federal Savings and Loan
                                          Association
 First American                           PNC Bank, National Association, successor by
 Federal Savings                          merger to RBC Bank (USA), formerly known as
 Bank                                     RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First American
                                          Federal Savings Bank
 First American                           PNC Bank, National Association, formerly
 Savings, F.A.                            known as Pittsburgh National Bank, successor
                                          by merger to Provident National Bank,
                                          successor by merger to First American Savings,
                                          F.A.



              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867          Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                              Page 35 of 65


 First American                               PNC Bank, National Association, successor by
 Savings Bank                                 merger to RBC Bank (USA), formerly known as
 FSB                                          RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to First American
                                              Federal Savings Bank, formerly known as First
                                              American Savings Bank FSB
 First Capital                                PNC Bank, National Association, successor by
 Bank                                         merger to RBC Bank (USA), formerly known as
                                              RBC Centura Bank, successor by merger to
                                              Flag Bank, successor by merger to First Capital
                                              Bank
 First Capital                                PNC Bank, National Association, successor by
 Bank (Raleigh,                               merger to RBC Bank (USA), formerly known as
 Georgia)                                     RBC Centura Bank, successor by merger to
                                              Flag Bank, successor by merger to First Capital
                                              Bank, successor by merger to First Capital
                                              Bank, formerly known as Central Gwinnett
                                              Bank
 First Carolina                               PNC Bank, National Association, successor by
 Bank and Trust                               merger to RBC Bank (USA), formerly known as
 Company                                      RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to Mid-South Bank
                                              and Trust Company, successor by merger to
                                              First Carolina Bank and Trust Company
 First Charlotte                              PNC Bank, National Association, successor by
 Bank and Trust                               merger to RBC Bank (USA), formerly known as
 Company                                      RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to First Charlotte
                                              Bank and Trust Company
 First Citizens                               PNC Bank, National Association, successor by
 Bank                                         merger to RBC Bank (USA), successor by
                                              merger to First American Bank, successor by
                                              merger to First Citizens Bank
 First Coastal                                PNC Bank, National Association, successor by
 Bank                                         merger to RBC Bank (USA), formerly known as
                                              RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to First Coastal
                                              Bank
 First Commercial                             PNC Bank, National Association, successor by
 Bank                                         merger to RBC Bank (USA), formerly known as
                                              RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to First Commercial
                                              Bank




                  A Division of PNC Bank, National Association
                   2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 36 of 65


 First Community                          PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First Community
                                          Bank
 First Eastern                            PNC Bank, National Association, successor by
 Bank, National                           merger to First Eastern Bank, National
 Association                              Association
 First Federal                            PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First Federal
                                          Savings Association of Raleigh, formerly
                                          known as First Federal Savings and Loan
                                          Association
 First Federal                            PNC Bank, National Association, successor by
 Savings                                  merger to RBC Bank (USA), formerly known as
 Association of                           RBC Centura Bank, formerly known as Centura
 Raleigh                                  Bank, successor by merger to First Federal
                                          Savings Association of Raleigh
 First Federal                            PNC Bank, National Association, successor by
 Savings Bank of                          merger to National City Bank, successor by
 Kokomo                                   merger to National City Bank of Indiana,
                                          formerly known as National City Bank, Indiana,
                                          successor by merger to First Federal Savings
                                          Bank of Kokomo
 First Federal                            PNC Bank, National Association, successor by
 Savings Bank of                          merger to RBC Bank (USA), formerly known as
 LaGrange                                 RBC Centura Bank, successor by merger to
                                          FLAG Bank, successor by merger to First Flag
                                          Bank formerly known as First Federal Savings
                                          Bank of La Grange
 First Federated                          PNC Bank, National Association, successor by
 Capital                                  merger to RBC Bank (USA), formerly known as
 Corporation                              RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First Federated
                                          Capital Corporation
 First Flag Bank                          PNC Bank, National Association, successor by
                                          merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Flag Bank, successor by merger to First Flag
                                          Bank
 First Franklin a                         Please Reach out to PNC Mortgage-Legal for
 division of                              language for this entity.
 National City
 Bank of Indiana
              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867          Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                              Page 37 of 65


 First Franklin                               Please Reach out to PNC Mortgage-Legal for
 Financial, a                                 language for this entity.
 division of
 National City
 Bank of Indiana
 First Franklin                               Please Reach out to PNC Mortgage-Legal for
 Financial Corp.,                             language for this entity.
 a Division of
 National City
 Bank of Indiana
 First National                               PNC Bank, National Association, successor by
 Bank in Ayden                                merger to RBC Bank (USA), formerly known as
                                              RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to The Planters
                                              National Bank and Trust Company, successor
                                              by merger to First National Bank in Ayden
 First National                               PNC Bank, National Association, successor by
 Bank of                                      merger to National City Bank, successor by
 Delaware                                     merger to National City Bank of Columbus,
                                              formerly known as National City Bank,
                                              Columbus, formerly known as BancOhio
                                              National Bank, successor by merger to The First
                                              National Bank of Delaware.
 First National                               PNC Bank, National Association, successor by
 Bank of                                      merger to National City Bank, successor by
 Louisville                                   merger to National City Bank of Kentucky
                                              formerly known as National City Bank,
                                              Kentucky formerly known as First National
                                              Bank of Louisville
 First National                               PNC Bank, National Association, successor by
 Bank of North                                merger to BLC Bank National Association,
 East                                         successor by merger to Bay First Bank, National
                                              Association, formerly known as First National
                                              Bank of North East
 First National                               PNC Bank, National Association, successor by
 Bank of                                      merger to RBC Bank (USA), formerly known as
 Smithfield                                   RBC Centura Bank, formerly known as Centura
                                              Bank, successor by merger to The Planters
                                              National Bank and Trust Company, successor
                                              by merger to First National Bank of Smithfield
 First National                               PNC Bank, National Association, successor by
 Bank of Warsaw                               merger to National City Bank, successor by
                                              merger to National City Bank of Indiana,
                                              successor by merger to First National Bank of
                                              Warsaw


                  A Division of PNC Bank, National Association
                   2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 38 of 65


 First of America                         PNC Bank, National Association, successor by
 Bank – Metro                             merger to National City Bank, successor by
 Southwest, N.A.                          merger to National City Bank of the Midwest,
                                          formerly known as National City Bank of
                                          Michigan/Illinois, successor by merger to First
                                          of America Bank-Illinois, National Association,
                                          successor by merger to First of America Bank-
                                          Metro Southwest, N.A.
 First of America                         PNC Bank, National Association, successor by
 Bank – Mid                               merger to National City Bank, successor by
 Michigan                                 merger to National City Bank of the Midwest,
                                          formerly known as National City Bank of
                                          Michigan/Illinois, formerly known as First of
                                          America Bank, National Association, formerly
                                          known as First of America Bank-Michigan,
                                          National Association, successor by merger to
                                          First of America Bank-Mid Michigan, National
                                          Association, successor by merger to First of
                                          America Bank-Mid Michigan
 First of America                         PNC Bank, National Association, successor by
 Bank – Southeast                         merger to National City Bank, successor by
 Michigan,                                merger to National City Bank of the Midwest,
 National                                 formerly known as National City Bank of
 Association                              Michigan/Illinois, formerly known as First of
                                          America Bank, National Association, formerly
                                          known as First of America Bank-Michigan,
                                          National Association, successor by merger to
                                          First of America Bank – Southeast Michigan,
                                          National Association
 First of America                         PNC Bank, National Association, successor by
 Bank – Upper                             merger to National City Bank, successor by
 Peninsula,                               merger to National City Bank of the Midwest,
 National                                 formerly known as National City Bank of
 Association                              Michigan/Illinois, formerly known as First of
                                          America Bank, National Association, formerly
                                          known as First of America Bank-Michigan,
                                          N.A., successor by merger to First of America
                                          Bank – Upper Peninsula, National Association




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 39 of 65


 First of America                         PNC Bank, National Association, successor by
 Bank – Van                               merger to National City Bank, successor by
 Buren                                    merger to National City Bank of the Midwest,
                                          formerly known as National City Bank of
                                          Michigan/Illinois, formerly known as First of
                                          America Bank, National Association, formerly
                                          known as First of America Bank-Michigan,
                                          National Association, successor by merger to
                                          First of America Bank-Van Buren
 First of America                         PNC Bank, National Association, successor by
 Bank – West                              merger to National City Bank, successor by
 Branch                                   merger to National City Bank of the Midwest,
                                          formerly known as National City Bank of
                                          Michigan/Illinois, formerly known as First of
                                          America Bank, National Association, formerly
                                          known as First of America Bank-Michigan,
                                          National Association, successor by merger to
                                          First of America Bank - Mid Michigan,
                                          National Association, successor by merger to
                                          First of America Bank - West Branch
 First of America                         PNC Bank, National Association, successor by
 Bank-West                                merger to National City Bank, successor by
 Michigan                                 merger to National City Bank of the Midwest,
                                          formerly known as National City Bank of
                                          Michigan/Illinois, formerly known as First of
                                          America Bank, National Association; formerly
                                          known as First of America Bank-Michigan,
                                          N.A., successor by merger to First of America
                                          Bank-West Michigan
 First of America                         PNC Bank, National Association, successor in
 Loan Services,                           interest to National City Real Estate Services,
 Inc.                                     LLC, successor by merger to National City
                                          Mortgage, Inc., formerly known as National
                                          City Mortgage Co., successor by merger to First
                                          of America Loan Services, Inc.

                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services,
                                          LLC
                                          to PNC Bank)




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 40 of 65


 First of America    Document Date PNC Bank, National Association, successor in
 Mortgage            prior to 07/01/95 interest to National City Real Estate Services,
 Company                               LLC, successor by merger to National City
                                       Mortgage, Inc., formerly known as National
                                       City Mortgage Co., successor by merger to First
                                       of America Loan Services, Inc., formerly known
                                       as First of America Mortgage Company

                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services,
                                          LLC
                                          to PNC Bank)
 First of America    Document Date        PNC Bank, National Association, assignee of
 Mortgage            from 07/95 to        PNC Holding, LLC, assignee of National City
 Company             12/31/98             DND, Inc., successor by merger to National
                                          City Mortgage Services Co., formerly known as
                                          First of America Mortgage Company

                                       (See note in introduction regarding National
                                       City Mortgage Services Co.; the initial
                                       assignment provided for in the note would
                                       need to be modified to include the additional
                                       corporate history)
 First of America    Document Date PNC Bank, National Association, assignee of
 Origination         prior to 07/01/95 PNC Holding, LLC, assignee of National City
 Company                               DND, Inc., successor by merger to National
                                       City Mortgage Services Co., formerly known as
                                       First of America Mortgage Company, formerly
                                       known as First of America Origination
                                       Company

                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services, LLC
                                          to PNC Bank)
 First Peoples                            PNC Bank, National Association, successor by
 Federal Savings                          merger to RBC Bank (USA), formerly known as
 and Loan                                 RBC Centura Bank, formerly known as Centura
 Association                              Bank, successor by merger to First American
                                          Federal Savings Bank, formerly known as First
                                          American Savings Bank FSB, successor by
                                          merger to First Peoples Federal Savings and
                                          Loan Association




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 41 of 65


 First Savings and                        PNC Bank, National Association, successor by
 Loan Association                         merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First American
                                          Federal Savings Bank, formerly known as First
                                          American Savings Bank FSB, successor by
                                          merger to First Peoples Federal Savings and
                                          Loan Association, successor by merger to First
                                          Savings and Loan Association
 First Savings and                        PNC Bank, National Association, successor by
 Loan Association                         merger to National City Bank, successor by
 of Central                               merger to National City Bank of the Midwest,
 Indiana                                  formerly known as National City Bank of
                                          Michigan/Illinois, formerly known as First of
                                          America Bank, successor by merger to First of
                                          America Bank-Indiana, formerly known as First
                                          of America Bank-Indianapolis, successor by
                                          merger to Shelby Federal Savings Bank,
                                          successor in interest to First Federal Savings
                                          and Loan Association of Central Indiana,
                                          successor in interest to First Savings and Loan
                                          Association of Central Indiana
 First Savings                            PNC Bank, National Association, successor by
 Bank of Forest                           merger to RBC Bank (USA), formerly known as
 City, SSB                                RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First Savings
                                          Bank of Forest City, SSB
 First Southern                           PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First American
                                          Federal Savings Bank, formerly known as First
                                          American Savings Bank FSB, successor by
                                          merger to First Peoples Federal Savings and
                                          Loan Association, successor by merger to First
                                          Savings and Loan Association




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 42 of 65


 First Southern                           PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan Association                         RBC Centura Bank, formerly known as Centura
 of Hamlet                                Bank, successor by merger to First Southern
                                          Savings Bank, Inc., SSB, formerly known as
                                          First Southern Savings Bank, SSB, formerly
                                          known as First Southern Savings Bank,
                                          formerly known as First Southern Savings and
                                          Loan Association, successor by merger to First
                                          Southern Savings and Loan Association of
                                          Hamlet
 First Southern                           PNC Bank, National Association, successor by
 Savings Bank                             merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to First Southern
                                          Savings Bank, Inc., SSB, formerly known as
                                          First Southern Savings Bank, SSB, formerly
                                          known as First Southern Savings Bank
 FirstSouth Bank                          PNC Bank, National Association, successor by
                                          merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to FirstSouth Bank
 Flag Bank                                PNC Bank, National Association, successor by
                                          merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, successor by merger to
                                          Flag Bank, formerly known as Citizens Bank
 Florida Choice                           PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), successor by
                                          merger to Florida Choice Bank
 FNMC, a                                  PNC Bank, National Association, successor by
 division of                              merger to FNMC, a division of National City
 National City                            Bank
 Bank
 FNMC, a                                  PNC Bank, National Association, successor by
 division of                              merger to National City Bank, successor by
 National City                            merger to FNMC, a division of National City
 Bank of Indiana                          Bank of Indiana
 Fort Wayne                               PNC Bank, National Association, successor by
 National Bank                            merger to National City Bank, successor by
                                          merger to National City Bank of Indiana,
                                          successor by merger to Fort Wayne National
                                          Bank
 Founders Federal                         PNC Bank, National Association, successor by
 Bank, a division                         merger to United Federal Savings Bank,
 of UFSB                                  successor by merger to Founders Federal Bank,
                                          a division of UFSB
              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                             Page 43 of 65


 Founders Federal                            PNC Bank, National Association, successor by
 Savings and                                 merger to Provident National Bank, successor
 Loan Association                            by merger to First American Savings, F.A.,
 (date before                                formerly known as Olney Federal Savings and
 01/01/81)                                   Loan Association, successor by merger to
                                             Founders Federal Savings and Loan Association
 Founders Federal                            PNC Bank, National Association, successor by
 Savings and                                 merger to United Federal Savings Bank,
 Loan Association                            successor by merger to Founders Federal
 (date on or after                           Savings and Loan Association
 01/01/83)
 Franklin Bank                               PNC Bank, National Association, successor by
                                             merger to PNC Bank, New Jersey, N.A.,
                                             successor by merger to Chemical Bank New
                                             Jersey, N.A., formerly known as Horizon Bank,
                                             N.A., successor by merger to Northeastern
                                             Bank, successor by merger to Franklin Bank
 FrederickTown                               PNC Bank, National Association, successor by
 Bank & Trust                                merger to Farmers & Mechanics Bank,
 Company                                     successor by merger to Fredericktown Bank and
                                             Trust Company
 Gateway Federal                             PNC Bank, National Association, successor by
 Savings and                                 merger to PNC Bank Ohio, National
 Loan Association                            Association, successor by merger to Gateway
                                             Federal Savings Bank, formerly known as
                                             Gateway Federal Savings and Loan Association
 Gem Mortgage                                PNC Bank, National Association, successor in
 Corporation of                              interest to National City Real Estate Services,
 North America                               LLC, successor by merger to National City
                                             Mortgage, Inc., formerly known as National
                                             City Mortgage Co., successor by merger to Gem
                                             Mortgage Corporation of North America

                                             (See note in introduction concerning transfer
                                             from National City Real Estate Services, LLC
                                             to PNC Bank)
 Gem Savings                                 PNC Bank, National Association, successor by
 Association                                 merger to National City Bank, successor by
                                             merger to National City Bank of Dayton,
                                             formerly known as National City Bank, Dayton,
                                             formerly known as The First National Bank,
                                             successor by merger to Gem Savings
                                             Association
 Georgia State                               PNC Bank, National Association, successor by
 Bank                                        merger to RBC Bank (USA), successor by
                                             merger to Georgia State Bank
                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12       Desc Exhibit
                                          Page 44 of 65


 Granite Savings                          PNC Bank, National Association, successor by
 Bank, SSB                                merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Granite Savings
                                          Bank, SSB
 Granville United                         PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          successor by merger to Granville United Bank
 Guaranty Federal                         PNC Bank, National Association, successor by
 Savings Bank                             merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Robeson Savings
                                          Bank, Inc., SSB, formerly known as Robeson
                                          Savings Bank, Incorporated, successor by
                                          merger to Guaranty Savings Bank, FSB,
                                          successor by merger to Guaranty Federal
                                          Savings Bank
 Guaranty                                 PNC Bank, National Association, successor by
 Savings Bank,                            merger to RBC Bank (USA), formerly known as
 FSB                                      RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Robeson Savings
                                          Bank, Inc., SSB, formerly known as Robeson
                                          Savings Bank, Incorporated, successor by
                                          merger to Guaranty Savings Bank, FSB
 Guaranty State                           PNC Bank, National Association, successor by
 Bank                                     merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          successor by merger to Guaranty State Bank
 Hanover Bank                             PNC Bank, National Association, successor by
                                          merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to The Planters
                                          National Bank and Trust Company, successor
                                          by merger to Hanover Bank
 Harbor Federal                           PNC Bank, National Association, successor by
 Savings and                              merger to National City Bank, successor by
 Loan Association                         merger to Harbor Federal Savings Bank,
                                          formerly known as Harbor Federal Savings and
                                          Loan Association
 Harbor Federal                           PNC Bank, National Association, successor by
 Savings Bank                             merger to National City Bank, successor by
                                          merger to Harbor Federal Savings Bank


              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                           Page 45 of 65


 Henderson        Document Date            PNC Bank, National Association, successor by
 Savings and      on or Prior to           merger to RBC Bank (USA), formerly known as
 Loan Association 1/3/1994                 RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to First American
                                           Federal Savings Bank, formerly known as First
                                           American Savings Bank FSB, formerly known
                                           as First American Federal Savings and Loan
                                           Association, successor by merger to Henderson
                                           Savings and Loan Association
 Heritage Savings     Document Date        PNC Bank, National Association, successor by
 Bank                 on or after          merger to National City Bank, successor by
                      1/4/1994             merger to The Provident Bank, successor by
                                           merger to Heritage Savings Bank
 Hertford Banking                          PNC Bank, National Association, successor by
 Company                                   merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Peoples Bank and
                                           Trust Company, successor by merger to
                                           Hertford Banking Company
 Home Federal                              PNC Bank, National Association, successor by
 Savings Bank                              merger to Farmers & Mechanics Bank,
                                           successor by merger to Home Federal Savings
                                           Bank
 Indian River                              PNC Bank, National Association, successor by
 National Bank                             merger to RBC Bank (USA), successor by
                                           merger to Indian River National Bank
 Industrial-                               PNC Bank, National Association, successor by
 Commercial                                merger to RBC Bank (USA), formerly known as
 Bank                                      RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Peoples Bank and
                                           Trust Company, successor by merger to
                                           Industrial-Commercial Bank
 Integra                                   PNC Bank, National Association, successor by
 Bank/Pittsburgh                           merger to National City Bank, successor by
                                           merger to National City Bank of Pennsylvania,
                                           formerly known as Integra Bank, formerly
                                           known as Integra Bank/Pittsburgh




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12            Desc Exhibit
                                             Page 46 of 65


 Integra Mortgage                            PNC Bank, National Association, successor in
 Company                                     interest to National City Real Estate Services,
                                             LLC, successor by merger to National City
                                             Mortgage, Inc., formerly known as National
                                             City Mortgage Co., successor by merger to
                                             Integra Mortgage Company

                                             (See note in introduction concerning transfer
                                             from National City Real Estate Services, LLC
                                             to PNC Bank)
 James Monroe                                PNC Bank, National Association, successor by
 Bank                                        merger to Mercantile-Safe Deposit and Trust
                                             Company, successor by merger to James
                                             Monroe Bank
 La Grange                                   PNC Bank, National Association, successor by
 Federal Savings                             merger to National City Bank, successor by
 and Loan                                    merger to National City Bank of the Midwest,
 Association                                 fka National City Bank of Michigan/Illinois,
                                             successor by merger to First of America Bank-
                                             Illinois, National Association, successor by
                                             merger to First of America Bank-Metro
                                             Southwest, N.A., successor by merger to La
                                             Grange Federal Savings and Loan Association
 Landmark                                    PNC Bank, National Association, successor by
 Savings                                     merger to National City Bank, successor by
 Association                                 merger to National City Bank of Pennsylvania,
                                             formerly known as Integra Bank, formerly
                                             known as Integra Bank/Pittsburgh, formerly
                                             known as Integra National Bank/Pittsburgh,
                                             successor by merger to Landmark Savings
                                             Association
 Liberty Bank &                              PNC Bank, National Association, successor by
 Trust Company                               merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to The Planters
                                             National Bank and Trust Company, successor
                                             by merger to Liberty Bank & Trust Company
 London Bank                                 PNC Bank, National Association, successor by
 and Trust Co.                               merger to National City Bank, successor by
                                             merger to National City Bank, Kentucky,
                                             successor by merger to The London Bank and
                                             Trust Co.
 Marine Bank                                 PNC Bank, National Association, successor by
                                             merger to Marine Bank



                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867      Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                         Page 47 of 65


 Marine National                         PNC Bank, National Association, successor by
 Bank                                    merger to Marine Bank, formerly known as
                                         Marine National Bank
 Mercantile                              PNC Bank, National Association, successor by
 County Bank                             merger to Mercantile County Bank
 Mercantile                              PNC Bank, National Association, successor by
 Eastern Shore                           merger to Mercantile Eastern Shore Bank
 Bank
 Mercantile                              PNC Bank, National Association, successor by
 Peninsula Bank                          merger to Mercantile Peninsula Bank
 Mercantile                              PNC Bank, National Association, successor by
 Southern                                merger to Mercantile Southern Maryland Bank
 Maryland Bank
 Mid America                             PNC Bank, National Association, successor by
 Federal Savings                         merger to National City Bank, successor by
 and Loan                                merger to Mid America Bank, FSB.
 Association
 Mid America                             PNC Bank, National Association, successor by
 Bank, FSB                               merger to Midlantic Bank, National Association
 Midlantic Bank,                         PNC Bank, National Association, succesor by
 National                                merger to Midlantic Bank, National Association
 Association
 Midlantic        Document Date PNC Bank, National Association, successor by
 National Bank    prior to 2/9/2008 merger to Midlantic Bank, National
                                    Association, successor by merger to Midlantic
                                    National Bank.
 Mid-South Bank                     PNC Bank, National Association, successor by
 and Trust                          merger to RBC Bank (USA), formerly known as
 Company                            RBC Centura Bank, formerly known as Centura
                                    Bank, successor by merger to Mid-South Bank
                                    and Trust Company
 Millennium Bank                    PNC Bank, National Association, successor by
                                    merger to RBC Bank (USA), successor by
                                    merger to Millennium Bank
 Miners Savings                     PNC Bank, National Association, successor by
 Bank of Pittston                   merger to First Eastern Bank, National
                                    Association, successor by merger to Miners
                                    Savings Bank of Pittston
 Mountain                           PNC Bank, National Association, successor by
 Federal Savings                    merger to RBC Bank (USA), formerly known as
 and Loan                           RBC Centura Bank, formerly known as Centura
 Association                        Bank, successor by merger to Brevard Federal
                                    Savings and Loan Association, successor by
                                    merger to Mountain Federal Savings and Loan
                                    Association

             A Division of PNC Bank, National Association
              2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                             Page 48 of 65


 Muskegon Bank                               PNC Bank, National Association, successor by
 & Trust                                     merger to National City Bank, successor by
 Company                                     merger to National City Bank of the Midwest,
                                             fka National City Bank of Michigan/Illinois, fka
                                             First of America Bank, National Association;
                                             fka First of America Bank-Michigan, N.A.,
                                             successor by merger to First of America Bank-
                                             West Michigan; successor by merger to First of
                                             America Bank-Muskegon, fka Muskegon Bank
                                             & Trust Company
 National Bank of                            PNC Bank, National Association, successor by
 Commerce of                                 merger to RBC Bank (USA), successor by
 Birmingham                                  merger to First American Bank, successor by
                                             merger to National Bank of Commerce of
                                             Birmingham
 National Bank of                            PNC Bank, National Association, successor by
 Commerce of                                 merger to RBC Bank (USA), successor by
 Birmingham                                  merger to First American Bank, successor by
                                             merger to National Bank of Commerce of
                                             Birmingham, formerly known as Metrobank,
                                             National Association, successor by merger to
                                             National Bank of Commerce of Birmingham
 National City          After 8/31/1985      PNC Bank, National Association, successor by
 Bank                                        merger to National City Bank
 National City          Prior to             PNC Bank, National Association, successor by
 Bank of                8/31/1985            merger to National City Bank, successor by
 Columbus                                    merger to National City Bank of Columbus
 National City                               PNC Bank, National Association, successor by
 Bank of Indiana                             merger to National City Bank, successor by
                                             merger to National City Bank of Indiana
 National City                               PNC Bank, National Association, successor by
 Bank of                                     merger to National City Bank, successor by
 Kentucky                                    merger to National City Bank of Kentucky

 National City          Document Date        PNC Bank, National Association, successor by
 Bank of the            prior to             merger to National City Bank, successor by
 Midwest                7/22/2006            merger to National City Bank of the Midwest

 National City          Document Date        PNC Bank, National Association, successor by
 Bank, Akron            prior to             merger to National City Bank, successor by
                        7/22/2006            merger to National City Bank, Northeast,
                                             formerly known as National City Bank, Akron

 National City                               PNC Bank, National Association, successor by
 Bank, Dayton                                merger to National City Bank, successor by
                                             merger to National City Bank, Dayton
                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                          Page 49 of 65


 National City                          PNC Bank, National Association, successor by
 Bank, Northeast                        merger to National City Bank, successor by
                                        merger to National City Bank, Northeast
 National City                          PNC Bank, National Association, successor by
 Bank, Northwest                        merger to National City Bank, successor by
                                        merger to National City Bank, Northwest
 National City                          PNC Bank, National Association, successor by
 Bank,                                  merger to National City Bank, successor by
 Pennsylvania                           merger to National City Bank of Pennsylvania
 National City        Document Date PNC Bank, National Association, successor in
 Mortgage Co.         prior to 1/1/2005 interest to National City Real Estate Services,
                                        LLC, successor by merger to National City
                                        Mortgage, Inc., formerly known as National
                                        City Mortgage Co.

                                        (See note in introduction concerning transfer
                                        from National City Real Estate Services, LLC
                                        to PNC Bank)
 National City        Document Date PNC Bank, National Association, successor in
 Mortgage Co.         on or after       interest to National City Real Estate Services,
                      1/1/2005 but      LLC, successor by merger to National City
                      prior to 1/5/2005 Mortgage, Inc., formerly known as National
                                        City Mortgage Co.

                                        (See note in introduction concerning transfer
                                        from National City Real Estate Services, LLC
                                        to PNC Bank)
 National City        Document Date PNC Bank, National Association, successor by
 Mortgage Co.         after 1/4/2005    merger to National City Bank, successor by
                                        merger to National City Mortgage Co.
 National City        Document Date PNC Bank, National Association, successor in
 Mortgage Co.         on or after       interest to National City Real Estate Services,
 doing business as    1/1/2005 but      LLC, successor by merger to National City
 Accumortgage         prior to 1/5/2005 Mortgage, Inc., formerly known as National
                                        City Mortgage Co. doing business as
                                        Accumortgage


                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services, LLC
                                          to PNC Bank)




              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867          Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12            Desc Exhibit
                                              Page 50 of 65


 National City           Document Date        PNC Bank, National Association, successor in
 Mortgage Co.            After 1/4/2005       interest to National City Real Estate Services,
 doing business as                            LLC, successor by merger to National City
 Commonwealth                                 Mortgage, Inc., formerly known as National
 Mid-Atlantic                                 City Mortgage Co., doing business as
 Mortgage                                     Commonwealth Mid-Atlantic Mortgage

                                           (See note in introduction concerning transfer
                                           from National City Real Estate Services, LLC
                                           to PNC Bank)
 National City           Document Date PNC Bank, National Association, successor in
 Mortgage Co.,           prior to 1/1/2005 interest to National City Real Estate Services,
 dba First of                              LLC, successor by merger to National City
 America                                   Mortgage, Inc., formerly known as National
 Mortgage                                  City Mortgage Co., dba First of America
 Company                                   Mortgage Company

                                           (See note in introduction concerning transfer
                                           from National City Real Estate Services, LLC
                                           to PNC Bank)
 National City                             PNC Bank, National Association, successor by
 Mortgage                                  merger to National City Mortgage, a division of
 Services Co.                              National City Bank
 National City           Document Date PNC Bank, National Association, successor by
 Mortgage                prior to 1/1/2005 merger to PNC Mortgage Services, Inc.,
 Services, Inc.                            formerly known as National City Mortgage
                                           Services, Inc.
 National City                             PNC Bank, National Association, successor by
 Mortgage, a                               merger to National City Mortgage, a division of
 division of                               National City Bank
 National City
 Bank
 National City                                PNC Bank, National Association, successor by
 Mortgage, a                                  merger to National City Bank, successor by
 division of                                  merger to National City Mortgage, a division of
 National City                                National City Bank of Indiana
 Bank of Indiana
 National City                                PNC Bank, National Association, successor in
 Mortgage, Inc.                               interest to National City Real Estate Services,
                                              LLC, successor by merger to National City
                                              Mortgage, Inc.

                                              (See note in introduction concerning transfer
                                              from National City Real Estate Services, LLC
                                              to PNC Bank)


                  A Division of PNC Bank, National Association
                   2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3     Filed 04/24/19 Entered 04/24/19 12:35:12            Desc Exhibit
                                          Page 51 of 65


 National City       Document Date        PNC Bank, National Association, successor in
 Real Estate         prior to             interest to National City Real Estate Services,
 Services, LLC       7/22/2006            LLC

                                          (See note in introduction concerning transfer
                                          from National City Real Estate Services, LLC
                                          to PNC Bank)
 National City       Document date        PNC Bank, National Association, successor by
 Warehouse           after 1/4/2005       merger to National City Warehouse Resources,
 Resources, a                             a division of National City Bank
 division of
 National City
 Bank
 New East Bank       Document date        PNC Bank, National Association, successor by
 of Goldsboro        after 12/4/2006      merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          formerly known as Triangle East Bank,
                                          formerly known as The Triangle Bank and Trust
                                          Company, successor by merger to New East
                                          Bank of Goldsboro
 New East Bank                            PNC Bank, National Association, successor by
 of Greenville                            merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          formerly known as Triangle East Bank,
                                          formerly known as The Triangle Bank and Trust
                                          Company, successor by merger to New East
                                          Bank of Greenville
 New East Bank                            PNC Bank, National Association, successor by
 of New Bern                              merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          formerly known as Triangle East Bank,
                                          formerly known as The Triangle Bank and Trust
                                          Company, successor by merger to New East
                                          Bank of New Bern
 New East Bank                            PNC Bank, National Association, successor by
 of the Albemarle                         merger to RBC Bank (USA), formerly known as
                                          RBC Centura Bank, formerly known as Centura
                                          Bank, successor by merger to Triangle Bank,
                                          formerly known as Triangle East Bank,
                                          formerly known as The Triangle Bank and Trust
                                          Company, successor by merger to New East
                                          Bank of the Albemarle


              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12           Desc Exhibit
                                             Page 52 of 65


 New East Bank                               PNC Bank, National Association, successor by
 of the Cape Fear                            merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Triangle Bank,
                                             formerly known as Triangle East Bank,
                                             formerly known as The Triangle Bank and Trust
                                             Company, successor by merger to New East
                                             Bank of the Cape Fear
 New Haven                                   PNC Bank, National Association, successor by
 Savings Bank                                merger to National City Bank, successor by
                                             merger to National City Bank of the Midwest,
                                             fka National City Bank of Michigan/Illinois, fka
                                             First of America Bank, National Association,
                                             fka First of America Bank-Michigan, National
                                             Association, successor by merger to First of
                                             America Bank – Southeast Michigan, National
                                             Association, successor by merger to Security
                                             Bank Northeast, fka Security Bank of
                                             Richmond, fka The National Bank of
                                             Richmond, successor by merger to New Haven
                                             Savings Bank
 North Central                               PNC Bank, National Association, successor in
 Financial                                   interest to National City Real Estate Services,
 Corporation                                 LLC, successor by merger to National City
                                             Mortgage, Inc., formerly known as National
                                             City Mortgage Co., formerly known as
                                             Shawmut Mortgage Corporation, formerly
                                             known as North Central Financial Corporation

                                             (See note in introduction concerning transfer
                                             from National City Real Estate Services, LLC
                                             to PNC Bank)
 Northeastern                                PNC Bank, National Association, successor by
 Bank of                                     merger to PNC Bank, Northeast PA, formerly
 Pennsylvania                                known as Northeastern Bank of Pennsylvania
 Northwestern                                PNC Bank, National Association, successor by
 Savings and                                 merger to National City Bank, successor by
 Loan Association                            merger to Mid America Bank, FSB, successor
                                             by merger to Northwestern Savings Bank,
                                             formerly known as Northwestern Savings and
                                             Loan Association
 Ohio Citizens                               PNC Bank, National Association, successor by
 Bank                                        merger to National City Bank, successor by
                                             merger to National City Bank Northwest, fka
                                             Ohio Citizens Bank


                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                            Page 53 of 65


 Orange Federal                             PNC Bank, National Association, successor by
 Savings and                                merger to RBC Bank (USA), formerly known as
 Loan Association                           RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Orange Federal
                                            Savings and Loan Association


 Oxford National                            PNC Bank, National Association, successor by
 Bank                                       merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to The Planters
                                            National Bank and Trust Company, successor
                                            by merger to Oxford National Bank

 Parent Federal                             PNC Bank, National Association, successor by
 Savings Bank                               merger to CCNB Bank, N.A, successor by
                                            merger to Parent Federal Savings Bank
 PCFS Financial                             PNC Bank, National Association, successor by
 Services, Inc.                             merger to National City Bank, successor by
                                            merger to The Provident Bank d/b/a PCFS
                                            Financial Services, Inc.
 PCFS Mortgage                              PNC Bank, National Association, successor by
 Resources, a                               merger to National City Bank, successor by
 division of The                            merger to PCFS Mortgage Resources, a division
 Provident Bank                             of The Provident Bank
 Peach                                      PNC Bank, National Association, successor by
 Acquisition Sub,                           merger to RBC Bank (USA), formerly known as
 Inc.                                       RBC Centura Bank, successor by merger to
                                            Eagle Bancshares, Inc., successor by merger to
                                            Peach Acquisition Sub, Inc.
 Pee Dee State                              PNC Bank, National Association, successor by
 Bank                                       merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Pee Dee State
                                            Bank
 Pennsylvania                               PNC Bank, National Association, successor by
 State Bank                                 merger to BLC Bank National Association,
                                            successor by merger to Pennsylvania State Bank
 Peoples Bank                               PNC Bank, National Association, successor by
 and Trust                                  merger to RBC Bank (USA), formerly known as
 Company                                    RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Peoples Bank and
                                            Trust Company



                A Division of PNC Bank, National Association
                 2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867         Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                             Page 54 of 65


 Peoples Bank of                             PNC Bank, National Association, successor by
 the Triad                                   merger to RBC Bank (USA), formerly known as
                                             RBC Centura Bank, formerly known as Centura
                                             Bank, successor by merger to Peoples Bank of
                                             the Triad
 Peoples                                     PNC Bank, National Association, successor by
 Community                                   merger to National City Bank, successor by
 Mortgage, LLC                               merger to National City Mortgage, Inc., a
                                             wholly owned subsidiary National City Bank of
                                             Indiana, managing member of Peoples
                                             Community Mortgage, LLC
 Peoples Federal                             PNC Bank, National Association, successor by
 Savings and                                 merger to National City Bank, successor by
 Loan Association                            merger to The Provident Bank, successor by
                                             merger to The Provident Bank of Kentucky,
                                             successor by merger to Peoples Federal Savings
                                             and Loan Association
 People’s Savings                            PNC Bank, National Association, successor by
 Association                                 merger to National City Bank, successor by
                                             merger to The Provident Bank, successor by
                                             merger to Centennial Bank, successor by merger
                                             to Fidelity Federal Savings Bank, successor by
                                             merger to People's Savings Association
 Peoples State          Prior to July 27,    PNC Bank, National Association, successor by
 Bank of                1992                 merger to RBC Bank (USA), successor by
 Groveland                                   merger to Florida Choice Bank, successor by
                                             merger to Public Bank, successor by merger to
                                             Peoples State Bank of Groveland
 Pioneer Bank                                PNC Bank, National Association, successor by
 and Trust                                   merger to National City Bank, successor by
 Company                                     merger to Pioneer Bank and Trust Company
 Pittsburgh                                  PNC Bank, National Association, formerly
 National Bank                               known as Pittsburgh National Bank
 PNC Bank                                    PNC Bank, National Association, successor by
 Indiana, Inc.                               merger to PNC Bank Indiana, Inc.
 PNC Bank                                    PNC Bank, National Association, successor by
 Kentucky, Inc.                              merger to PNC Bank, Kentucky, Inc.
 PNC Bank,                                   PNC Bank, National Association, successor by
 Kentucky, Inc.,                             merger to PNC Bank, Kentucky, Inc., d/b/a
 d/b/a PNC                                   PNC Mortgage Company
 Mortgage
 Company




                 A Division of PNC Bank, National Association
                  2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                           Page 55 of 65


 PNC Bank,                                 PNC Bank, National Association, successor by
 Kentucky, N.A.                            merger to PNC Bank, Ohio, N.A., formerly
                                           known as Central Trust Company, N.A.,
                                           successor by merger to PNC Bank, Northern
                                           Kentucky, N.A., formerly known as Central
                                           Trust Company, Northern Kentucky, N.A.,
                                           formerly known as Central Trust Company,
                                           Kenton County, N.A., formerly known as
                                           Citizens National Bank, formerly known as
                                           Citizens National Bank of Covington
 PNC Bank, Ohio,                           PNC Bank, National Association successor by
 National                                  merger to PNC Bank Ohio, National
 Association                               Association
 Potomac Valley                            PNC Bank, National Association, successor by
 Bank                                      merger to Mercantile-Safe Deposit and Trust
                                           Company, successor by merger to Mercantile
                                           Potomac Bank, formerly known as Potomac
                                           Valley Bank
 Princeton Bank                            PNC Bank, National Association, successor by
                                           merger to PNC Bank, New Jersey, N.A.,
                                           successor by merger to Chemical Bank New
                                           Jersey, N.A., formerly known as Horizon Bank,
                                           N.A., successor by merger to Princeton Bank
 Provident Bank                            PNC Bank, National Association, successor by
                                           merger to National City Bank, successor by
                                           merger to The Provident Bank, formerly known
                                           as Provident Bank
 Provident                                 PNC Bank, National Association, successor by
 Consumers                                 merger to National City Bank, successor by
 Financial                                 merger to The Provident Bank, doing business
 Service(s)                                as Provident Consumer Financial Services
 Provident                                 PNC Bank, National Association, successor by
 National Bank                             merger to Provident National Bank
 Public Bank                               PNC Bank, National Association, successor by
                                           merger to RBC Bank (USA), successor by
                                           merger to Florida Choice Bank, successor by
                                           merger to Public Bank
 Raritan Savings                           PNC Bank, National Association, successor by
 Bank                                      merger to UnitedTrust Bank, formerly known as
                                           United National Bank, successor by merger to
                                           Raritan Savings Bank
 RBC Bank                                  PNC Bank, National Association, successor by
 (USA)                                     merger to RBC Bank (USA)
 RBC Centura                               PNC Bank, National Association, successor by
 Bank                                      merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank
               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                         Page 56 of 65


 Reliance Federal                        PNC Bank, National Association, successor by
 Savings and                             merger to National City Bank, successor by
 Loan Association                        merger to National City Bank of the Midwest,
                                         successor by merger to Allegiant Bank,
                                         successor by merger to Allegiant Bank, F.S.B.,
                                         fka Reliance Federal Savings and Loan
                                         Association
 Riggs Bank                              PNC Bank, National Association, successor to
 National                                Riggs Bank National Association
 Association
 Riggs National                          PNC Bank, National Association, successor by
 Trust Company                           merger to Riggs National Trust Company
 Roanoke Bank                            PNC Bank, National Association, successor by
 and Trust Co.                           merger to RBC Bank (USA), formerly known as
                                         RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to The Planters
                                         National Bank and Trust Company, successor
                                         by merger to Roanoke Bank and Trust Co.
 Roanoke Rapids                          PNC Bank, National Association, successor by
                                         merger to RBC Bank (USA), formerly known as
                                         RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to The Planters
                                         National Bank and Trust Company, successor
                                         by merger to Roanoke Rapids
 Robbins Savings                         PNC Bank, National Association, successor by
 and Loan                                merger to RBC Bank (USA), formerly known as
 Association                             RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to First American
                                         Federal Savings Bank, formerly known as First
                                         American Savings Bank FSB, successor by
                                         merger to First Peoples Federal Savings and
                                         Loan Association, successor by merger to
                                         Robbins Savings and Loan Association
 Robeson Savings                         PNC Bank, National Association, successor by
 Bank, Inc., SSB                         merger to RBC Bank (USA), formerly known as
                                         RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to Robeson Savings
                                         Bank, Inc., SSB
 Robeson Savings                         PNC Bank, National Association, successor by
 Bank,                                   merger to RBC Bank (USA), formerly known as
 Incorporated                            RBC Centura Bank, formerly known as Centura
                                         Bank, successor by merger to Robeson Savings
                                         Bank, Inc., SSB, formerly known as Robeson
                                         Savings Bank, Incorporated



             A Division of PNC Bank, National Association
              2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                           Page 57 of 65


 Scotland Savings                          PNC Bank, National Association, successor by
 Bank, SSB                                 merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Scotland Savings
                                           Bank, Inc., SSB, formerly known as Scotland
                                           Savings Bank, SSB
 Sears Savings                             PNC Bank, National Association, successor by
 Bank                                      merger to PNC Mortgage Bank, National
                                           Association, formerly known as Sears Savings
                                           Bank, FSB, formerly known as Sears Savings
                                           Bank
 Sears Savings                             PNC Bank, National Association, successor by
 Bank, FSB                                 merger to PNC Mortgage Bank, National
                                           Association, formerly known as Sears Savings
                                           Bank, FSB
 Second Federal                            PNC Bank, National Association, successor by
 Savings and                               merger to National City Bank, successor by
 Loan Association                          merger to National City Bank of Pennsylvania,
                                           formerly known as Integra Bank, formerly
                                           known as Integra Bank/Pittsburgh, formerly
                                           known as Integra National Bank/Pittsburgh,
                                           successor by merger to Landmark Savings
                                           Association, successor by merger to Second
                                           Federal Savings and Loan Association
 Security First                            PNC Bank, National Association, formerly
 Federal Savings                           known as Pittsburgh National Bank, successor
 and Loan                                  by merger to First Federal Savings and Loan
 Association                               Association of Pittsburgh; successor by merger
                                           to Security First Federal Savings and Loan
                                           Association
 Security First                            PNC Bank, National Association, successor by
 Network Bank                              merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, successor by merger to
                                           Security First Network Bank
 Shawmut                                   PNC Bank, National Association, successor in
 Mortgage                                  interest to National City Real Estate Services,
 Corporation                               LLC, successor by merger to National City
                                           Mortgage, Inc., formerly known as National
                                           City Mortgage Co., formerly known as
                                           Shawmut Mortgage Corporation

                                           (See note in introduction concerning transfer
                                           from National City Real Estate Services, LLC
                                           to PNC Bank)



               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                            Page 58 of 65


 Southern                                   PNC Bank, National Association, successor by
 Crescent Bank                              merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, successor by merger to
                                            Tucker Federal Bank, successor by merger to
                                            Southern Crescent Bank
 South Side                                 PNC Bank, National Association, successor by
 National Bank in                           merger to National City Bank, successor by
 St. Louis                                  merger to National City Bank of the Midwest,
                                            successor by merger to Allegiant Bank,
                                            successor by merger to South Side National
                                            Bank in St. Louis
 St. Clair Federal                          PNC Bank, National Association, successor by
 Savings Bank                               merger to RBC Bank (USA), successor by
                                            merger to First American Bank, successor by
                                            merger to National Bank of Commerce of
                                            Birmingham, successor by merger to St. Clair
                                            Federal Savings Bank
 St. Francis Bank,                          PNC Bank, National Association, successor by
 FSB                                        merger to National City Bank, successor by
                                            merger to Mid America Bank, FSB., successor
                                            by merger to St. Francis Bank, FSB
 St. Louis County                           PNC Bank, National Association, successor by
 Federal Savings                            merger to National City Bank, successor by
 and Loan                                   merger to National City Bank of the Midwest,
 Association of                             successor by merger to Allegiant Bank,
 Ferguson                                   successor by merger to South Side National
                                            Bank in St. Louis, successor by merger to St.
                                            Louis County Savings Association, National
                                            Association, fka St. Louis County Federal
                                            Savings and Loan Association of Ferguson
 St. Michaels                               PNC Bank, National Association, successor by
 Bank                                       merger to Mercantile Eastern Shore Bank,
                                            successor by merger to St. Michaels Bank
 Standard Bank                              PNC Bank, National Association, successor by
 and Trust                                  merger to RBC Bank (USA), formerly known as
 Company                                    RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Triangle Bank,
                                            successor by merger to Standard Bank and Trust
                                            Company
 State Bank and                             PNC Bank, National Association, successor by
 Trust Company                              merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, successor by merger to
                                            Flag Bank, formerly known as Citizens Bank,
                                            successor by merger to State Bank and Trust
                                            Company


                A Division of PNC Bank, National Association
                 2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                           Page 59 of 65


 Suburban                                  PNC Bank, National Association, successor by
 Savings                                   merger to National City Bank, successor by
 Association                               merger to National City Bank of Pennsylvania,
                                           formerly known as Integra Bank, formerly
                                           known as Integra Bank/Pittsburgh, formerly
                                           known as Integra National Bank/Pittsburgh,
                                           successor by merger to to Landmark Savings
                                           Association, formerly known as Suburban
                                           Savings Association
 Sunrise Federal                           PNC Bank, National Association, successor by
 Savings and                               merger to PNC Bank, Ohio, National
 Loan Association                          Association, successor by merger to PNC Bank,
                                           Northern Kentucky, National Association,
                                           formerly known as Central Trust Company,
                                           Northern Kentucky, National Association,
                                           successor by merger to Sunrise Bank for
                                           Savings, FSB, formerly known as Sunrise
                                           Federal Savings and Loan Association
 Talladega                                 PNC Bank, National Association, successor by
 Federal Savings                           merger to RBC Bank (USA), successor by
 and Loan                                  merger to First American Bank, successor by
 Association                               merger to First Citizens Bank, formerly known
                                           as First Citizens Bank, National Association,
                                           successor by merger to Citizens Bank of
                                           Talladega, successor by merger to Talladega
                                           Federal Savings and Loan Association
 TFB                                       PNC Bank, National Association, successor by
 Management                                merger to RBC Bank (USA), successor by
 (RE), Inc.                                merger to Church Street Management
                                           Corporation, successor by merger to TFB
                                           Management (RE), Inc.
 The Bank of                               PNC Bank, National Association, successor by
 Manteo                                    merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to The Planters
                                           National Bank and Trust Company, successor
                                           by merger to The Bank of Manteo
 The Brown Bank                            PNC Bank, National Association, successor by
                                           merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, successor by merger to
                                           Flag Bank, formerly known as Citizens Bank,
                                           successor by merger to The Brown Bank




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                            Page 60 of 65


 The Centennial                             PNC Bank, National Association, successor by
 Savings and                                merger to National City Bank, successor by
 Loan Company                               merger to The Provident Bank, successor by
                                            merger to Centennial Bank, formerly known as
                                            Centennial Savings Bank, formerly known as
                                            Centennial Savings Bank, FSB, formerly known
                                            as The Centennial Savings and Loan Company
 The Chestertown                            PNC Bank, National Association, successor by
 Bank of                                    merger to Mercantile Eastern Shore Bank,
 Maryland                                   formerly known as The Chestertown Bank of
                                            Maryland
 The Citizens                               PNC Bank, National Association, successor by
 Bank                                       merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, successor by merger to
                                            Flag Bank, successor by merger to First Flag
                                            Bank, successor by merger to The Citizens
                                            Bank
 The Citizens                               PNC Bank, National Association, successor by
 National Bank of                           merger to National City Bank, successor by
 Decatur                                    merger to National City Bank of the Midwest,
                                            formerly known as National City Bank of
                                            Michigan/Illinois, successor by merger to First
                                            of America Bank-Illinois, National Association,
                                            successor by merger to First of America Bank-
                                            Decatur, National Association, formerly known
                                            as The Citizens National Bank of Decatur
 The Cumberland                             PNC Bank, National Association, successor by
 Bank                                       merger to RBC Bank (USA), formerly known as
                                            RBC Centura Bank, formerly known as Centura
                                            Bank, successor by merger to Peoples Bank and
                                            Trust Company, successor by merger to The
                                            Cumberland Bank
 The Dollar                                 PNC Bank, National Association, successor by
 Savings and                                merger to National City Bank, successor by
 Trust Company                              merger to National City Bank, Northeast,
                                            successor by merger to The Dollar Savings and
                                            Trust Company
 The Farmers                                PNC Bank, National Association, successor by
 National Bank of                           merger to RBC Bank (USA), successor by
 Opelika                                    merger to First American Bank, successor by
                                            merger to Farmers National Bank, formerly
                                            known as The Farmers National Bank of
                                            Opelika
 The Fidelity          Document Date        PNC Bank, National Association, successor by
 Bank                  Prior to             merger to Farmers & Mechanics Bank,
                       04/30/94             successor by merger to The Fidelity Bank
                A Division of PNC Bank, National Association
                 2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867        Doc 17-3    Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                          Page 61 of 65


 The First                                PNC Bank, National Association, successor by
 National Bank                            merger to National City Bank, successor by
                                          merger to National City Bank of Dayton
                                          formerly known as National City Bank, Dayton
                                          formerly known as The First National Bank,
                                          formerly known as The First National Bank,
                                          Dayton, Ohio
 The First                                PNC Bank, National Association, successor by
 National Bank of                         merger to Marine Bank, successor by merger to
 Pennsylvania                             The First National Bank of Pennsylvania f/k/a
                                          The Interim First National Bank of
                                          Pennsylvania, successor by merger to The First
                                          National Bank of Pennsylvania
 The First                                PNC Bank, National Association, successor by
 National Bank of                         merger to Mercantile Southern Maryland Bank,
 St. Mary’s at                            successor by merger to The First National Bank
 Leonardtown                              of St. Mary’s at Leonardtown
 The Forest Hill                          PNC Bank, National Association, successor by
 State Bank                               merger to Mercantile County Bank, successor
                                          by merger to The Forest Hill State Bank
 The Gettysburg                           PNC Bank, National Association, successor by
 National Bank                            merger to CCNB Bank, N.A, successor by
                                          merger to The Gettysburg National Bank
 The Guaranty                             PNC Bank, National Association, successor by
 Savings and                              merger to RBC Bank (USA), formerly known as
 Loan                                     RBC Centura Bank, formerly known as Centura
 Association, Inc.                        Bank, successor by merger to Robeson Savings
                                          Bank, Inc., SSB, formerly known as Robeson
                                          Savings Bank, Incorporated, successor by
                                          merger to Guaranty Savings Bank, FSB,
                                          successor by merger to Guaranty Federal
                                          Savings Bank, formerly known as Guaranty
                                          Savings Bank, Inc., formerly known as The
                                          Guaranty Savings and Loan Association, Inc.
 The Hershey                              PNC Bank, National Association, successor by
 Bank                                     merger to The Hershey Bank
 The Marine Bank                          PNC Bank, National Association, successor by
                                          merger to Mercantile Peninsula Bank, successor
                                          by merger to Farmers and Merchants Bank –
                                          Eastern Shore, successor by merger to The
                                          Marine Bank
 The                                      PNC Bank, NA, successor by merger to PNC
 Massachusetts                            Advisors, NA, successor to PNC Bank, New
 Company, Inc.                            England, formerly known as The Massachusetts
                                          Company, Inc.


              A Division of PNC Bank, National Association
               2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867          Doc 17-3   Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Exhibit
                                           Page 62 of 65


 The National                              PNC Bank, National Association, successor by
 Bank of                                   merger to The National Bank of Fredericksburg
 Fredericksburg
 The National                              PNC Bank, National Association, successor by
 Bank of                                   merger to National City Bank, successor by
 Greenwood                                 merger to National City Bank of Indiana,
                                           formerly known as National City Bank, Indiana,
                                           successor by merger to The National Bank of
                                           Greenwood
 The Peachtree                             PNC Bank, National Association, successor by
 Bank                                      merger to RBC Bank (USA), successor by
                                           merger to The Peachtree Bank
 The Planters                              PNC Bank, National Association, successor by
 National Bank                             merger to RBC Bank (USA), formerly known as
 and Trust                                 RBC Centura Bank, formerly known as Centura
 Company                                   Bank, successor by merger to The Planters
                                           National Bank and Trust Company
 The Provident                             PNC Bank, National Association, successor by
 Bank, doing                               merger to National City Bank, successor by
 business as                               merger to The Provident Bank, doing business
 PCFS Mortgage                             as PCFS Mortgage Resources
 Resources
 The Provident                             PNC Bank, National Association, successor by
 Bank, Inc.                                merger to National City Bank, successor by
                                           merger to The Provident Bank, also known as
                                           The Provident Bank, Inc.
 The Riggs                                 PNC Bank, National Association, successor to
 National Bank of                          Riggs Bank National Association, formerly
 Washington,                               known as The Riggs National Bank of
 D.C.                                      Washington, D.C.
 The Savings                               PNC Bank, National Association, successor by
 Bank & Trust                              merger to The Savings Bank & Trust
 The Security                              PNC Bank, National Association, successor in
 First Corporation                         interest to National City Real Estate Services,
 a division of First                       LLC, successor by merger to National City
 of America                                Mortgage, Inc., formerly known as National
 Mortgage Co.                              City Mortgage Co., successor by merger to First
                                           of America Loan Services, Inc., formerly known
                                           as First of America Mortgage Company
 The Sparks State                          PNC Bank, National Association, successor by
 Bank                                      merger to Mercantile-Safe Deposit and Trust
                                           Company, successor by merger to The Sparks
                                           State Bank




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12         Desc Exhibit
                                           Page 63 of 65


 The Village                               PNC Bank, National Association, successor by
 Bank                                      merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank,
                                           successor by merger to The Village Bank
 The Wayne                                 PNC Bank, National Association, successor by
 County National                           merger to National City Bank, successor by
 Bank of Wooster                           merger to The Wayne County National Bank of
                                           Wooster
 The Yardville                             PNC Bank, National Association, successor by
 National Bank                             merger to The Yardville National Bank
 Third National                            PNC Bank, National Association, successor by
 Bank of Ashland                           merger to National City Bank, successor by
                                           merger to National City Bank of Kentucky,
                                           successor by merger to National City Bank,
                                           Ashland Kentucky, formerly known as The
                                           Third National Bank of Ashland
 Thomaston                                 PNC Bank, National Association, successor by
 Federal Savings                           merger to RBC Bank (USA), formerly known as
 Bank                                      RBC Centura Bank, successor by merger to
                                           Flag Bank, successor by merger to First Flag
                                           Bank, successor by merger to Thomaston
                                           Federal Savings Bank
 Thrift Savings                            PNC Bank, National Association, successor by
 and Loan                                  merger to National City Bank, successor by
 Company                                   merger to The Provident Bank, successor by
                                           merger to Thrift Savings and Loan Company
 Tower Federal                             PNC Bank, National Association, formerly
 Savings and                               known as Pittsburgh National Bank, successor
 Loan Association                          by merger to First Federal Savings and Loan
                                           Association of Pittsburgh, successor by merger
                                           to Tower Federal Savings and Loan Association
 Triangle Bank                             PNC Bank, National Association, successor by
                                           merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank
 Tucker Federal                            PNC Bank, National Association, successor by
 Bank                                      merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, successor by merger to
                                           Tucker Federal Bank
 Tucker Federal                            PNC Bank, National Association, successor by
 Bank d/b/a Prime                          merger to RBC Bank (USA), formerly known as
 Lending                                   RBC Centura Bank, successor by merger to
                                           Tucker Federal Bank d/b/a Prime Lending



               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                           Page 64 of 65


 Tucker Federal                            PNC Bank, National Association, successor by
 Savings and                               merger to RBC Bank (USA), formerly known as
 Loan Association                          RBC Centura Bank, successor by merger to
                                           Tucker Federal Bank, formerly known as
                                           Tucker Federal Savings and Loan Association
 Tucker Federal                            PNC Bank, National Association, successor by
 Savings and                               merger to RBC Bank (USA), formerly known as
 Loan Association                          RBC Centura Bank, successor by merger to
 d/b/a Prime                               Tucker Federal Bank, formerly known as
 Lending                                   Tucker Federal Savings and Loan Association
                                           d/b/a Prime Lending
 Twin Rivers                               PNC Bank, National Association, successor by
 Community                                 merger to UnitedTrust Bank, successor by
 Bank                                      merger to Vista Bank, National Association,
                                           successor by merger to Twin Rivers Community
                                           Bank
 United Federal                            PNC Bank, National Association, successor by
 Savings and                               merger to RBC Bank (USA), formerly known as
 Loan Association                          RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank,
                                           successor by merger to United Federal Savings
                                           Bank, formerly known as United Federal
                                           Savings and Loan Association
 United Federal                            PNC Bank, National Association, successor by
 Savings Bank                              merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank,
                                           successor by merger to United Federal Savings
                                           Bank
 United National                           PNC Bank, National Association, successor by
 Bank                                      merger to UnitedTrust Bank, formerly known as
                                           United National Bank
 Unity Bank and                            PNC Bank, National Association, successor by
 Trust Company                             merger to RBC Bank (USA), formerly known as
                                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Triangle Bank,
                                           successor by merger to Unity Bank and Trust
                                           Company
 Valley American                           PNC Bank, National Association, successor by
 Bank and Trust                            merger to National City Bank, successor by
 Company                                   merger to National City Bank of Indiana,
                                           successor by merger to Valley American Bank
                                           and Trust Company




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
Case 19-02867       Doc 17-3      Filed 04/24/19 Entered 04/24/19 12:35:12        Desc Exhibit
                                           Page 65 of 65


 Virginia Beach                            PNC Bank, National Association, successor by
 Federal Savings                           merger to RBC Bank (USA), formerly known as
 and Loan                                  RBC Centura Bank, formerly known as Centura
 Association                               Bank, successor by merger to First Coastal
                                           Bank, formerly known as Virginia Beach
                                           Federal Savings Bank, formerly known as
                                           Virginia Beach Federal Savings and Loan
                                           Association
 Virginia Beach                            PNC Bank, National Association, successor by
 Federal Savings                           merger to RBC Bank (USA), formerly known as
 Bank                                      RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to First Coastal
                                           Bank, formerly known as Virginia Beach
                                           Federal Savings Bank
 Virginia Home                             PNC Bank, National Association, successor by
 Mortgage, LLC                             merger to National City Bank, successor by
                                           merger to National City Mortgage Company, a
                                           wholly owned subsidiary of National City Bank
                                           of Indiana, managing member of Virginia Home
                                           Mortgage, LLC.
 Watauga Savings                           PNC Bank, National Association, successor by
 and Loan                                  merger to RBC Bank (USA), formerly known as
 Association                               RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Watauga Savings
                                           and Loan Association
 Westminster                               PNC Bank, National Association, successor by
 Union Bank                                merger to Westminster Union Bank
 Watasuga                                  PNC Bank, National Association, successor by
 Savings and                               merger to RBC Bank (USA), formerly known as
 Loan Associaton                           RBC Centura Bank, formerly known as Centura
                                           Bank, successor by merger to Watauga Savings
                                           and Loan Association
 Westminster                               PNC Bank, National Association, successor by
 Union Bank                                merger to Westminster Union Bank




               A Division of PNC Bank, National Association
                2650 Warrenville Road, Suite 500, Downers Grove, IL   60515
